Citation Nr: 1718434	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-28 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected (NSC) pension benefits.




ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel



INTRODUCTION

The appellant had recognized guerrilla service in the Philippine Army from February 1945 to September 1945.  He also reports unverified New Philippine Scouts service from February 1946 to January 1949. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant has recognized guerilla service from February 1945 to September 1945 and unverified service with the New Philippine Scouts from February 1946 to January 1949.


CONCLUSION OF LAW

The criteria are not met for entitlement to NSC pension benefits.
38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.203, 3.351 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance upon receipt of a complete or substantially complete application for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held, however, that notice and assistance requirements do not affect matters on appeal when the question is limited to statutory interpretation and the law is dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004.  Here, as discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to Veteran status.  Accordingly, the notice and duty to assist provisions do not apply.

The Board acknowledges the holding of the Court in Tagupa v. McDonald, 27 Vet. App. 95 (2014), which found that verification of service directly from the United States Department of the Army was required in the absence of evidence of delegation to the National Personnel Records Center (NPRC) of the service department's authority to verify the nature of the Veteran's service.  Here, though, unlike in Tagupa the Veteran does have verified guerilla service.  Moreover, to the extent that his period of New Philippine Scouts service from February 1946 to January 1949 has not been recognized as military service for VA compensation purposes, even were such service verified by the United States Department of the Army, the Veteran still would not be eligible for NSC pension benefits.  As such, the facts herein are distinguishable from those found in Tagupa and the Board concludes that a remand for further verification would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

NSC Pension Benefits

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e). 

A Philippine veteran is limited by law to the award of a defined set of benefits.  Service as an Old (Regular) Philippine Scout prior to October 6, 1945, is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40(a).  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) is qualifying service for compensation, DIC, and burial allowance.  However, it is not qualifying service for VA pension benefits.  38 U.S.C.A. §§ 107(a), 1521; 38 C.F.R. §§ 3.40, 3.4.  Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947 also are not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7 (p), 3.40(b) and (d), 3.203.

Philippine eligibility for NSC disability pension is covered by 38 C.F.R. § 3.40(a) as follows:  Service in the Regular Philippine Scouts, the Insular Force of the Navy, Samoan Native Guard, and Samoan Native Band of the Navy is included for pension, compensation, DIC, and burial allowance.  38 C.F.R. § 3.40(a).

In this case, the threshold question for entitlement to NSC pension benefits is whether the claimant has qualifying service for VA purposes.  The record reflects that the appellant had recognized guerillas service from February 1945 to September 1945.  As detailed above, recognized guerilla service prior to July 1, 1946, is not wartime service for the purposes of 38 C.F.R. §§ 3.40 and, therefore, such service does not make the appellant eligible for NSC pension benefits.  Similarly, the appellant's New Philippine Scouts service from February 1946 to January 1949, even if verified, does not constitute service for which NSC pension benefits can be paid.  Furthermore, the appellant does not contend that his service was with a military entity entitled to NSC disability pension.  As such, there is no legal basis upon which to establish basic eligibility for NSC pension benefits.

In sum, the evidence of record does not establish that the appellant was ever a member of the Regular Philippine Scouts, Insular Force of the Navy, Samoan Native Guard, or Samoan Native Band of the Navy, which are the only such military entities entitled to NSC disability pension.  See 38 C.F.R. § 3.40(a).  The basic eligibility criteria for establishing entitlement to NSC disability pension have not been met and the claim resultantly must be denied. 

Because VA benefits are not authorized as a matter of law in this case, the benefit of the doubt is inapplicable to this claim.  See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

The claim for NSC pension benefits is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


